693 S.E.2d 658 (2010)
STATE
v.
William T. HENDERSON.
No. 189P09-3.
Supreme Court of North Carolina.
February 25, 2010.
William T. Henderson, pro se.
Latoya B. Powell, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 4th of February 2010 by Defendant-Appellant for Petition for Discretionary Review Under N.C. Gen.Stat. Sec. 7A-31 (Habeas Corpus) Evidentiary Hearing Requested:
"Motion Denied by order of the Court in conference this the 25th of February 2010."